Citation Nr: 0824850	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-175 69A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement of treatment-related 
transportation expenses incurred on December 5, 2004.


REPRESENTATION

Veteran represented by:	David A. Johnson


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1946 and from March 1952 to February 1953.  He is 
the recipient of the Combat Infantryman Badge, Purple Heart, 
and Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Oklahoma City, Oklahoma.


FINDING OF FACT

On December 5, 2004, service connection was not in effect for 
any disability; the veteran was not in receipt of VA pension; 
and the veteran's annual income exceeded the maximum income 
allowable if he were eligible for VA pension.


CONCLUSION OF LAW

The criteria for eligibility for treatment-related 
transportation expenses incurred on December 5, 2004 have not 
been met.  38 U.S.C.A. §§ 111, 1503; 38 C.F.R. § 17.143 
(2007); VA Manual M21-1, Part I, Appendix B.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim based upon 38 C.F.R. § 3.159(b).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to no longer 
state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter advised him to provide any 
relevant evidence in his possession. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  However, in this case, the 
veteran was only provided with VCAA notice in April 2006, 
after his claim for reimbursement was denied in March 2006.  

In reviewing the claims file, the Board observes that the 
April 2006 VCAA notice informed the veteran of how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
The letter did not advise him of the type of evidence 
necessary to establish entitlement to reimbursement.

Failure to provide pre-adjudicative notice of any of the 
required elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the Board 
notes that the veteran's claim was readjudicated in a May 
2006 SOC, thereby rectifying any timing problem with regard 
to the April 2006 notice.

As for the lack of notice of the evidence required to support 
his claim, the Board observes that the criteria the veteran 
must meet were discussed in the March 2005 denial and the May 
2006 SOC.  Although these documents are not sufficient notice 
of what the veteran must show, the Board observes that the 
veteran discusses in his May 2006 substantive appeal the 
emergent nature of his situation, the insistence by his 
doctor that he be provided oxygen during transfer, and 
references his income in the relevant years.  Accordingly, 
the veteran has demonstrated actual knowledge of the criteria 
he must meet to establish entitlement to transportation 
benefits.  Consequently, the Board finds no prejudice to the 
veteran in proceeding with a decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby)

Therefore, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, 
to promote proper development of the claim, has been 
satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 
(2008), citing Mayfield, 444 F.3d at 1333.  Based on the 
above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
treatment records from Norman Rehabilitation Hospital, 
transfer orders, and ambulance charges are of record.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim. 

In light of the above, the Board concludes that the evidence 
of record is sufficient to adjudicate the veteran's claim 
without further development and additional efforts to assist 
or notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

On December 5, 2004, the veteran was treated at Norman 
Rehabilitation Hospital in Oklahoma City, and he requested 
transfer to the VA Medical Center in Oklahoma City.  The 
hospital arranged the transfer, but required that the veteran 
receive oxygen and be connected to an EKG during the trip, 
which, in turn, required that he be transferred via 
ambulance.  The veteran requests reimbursement of the cost of 
the ambulance.  

Reimbursement of transportation expenses is governed by 38 
C.F.R. § 17.143.  Under 38 C.F.R. § 17.143(b), transportation 
at Government expense shall be authorized, subject to the 
deductible established in § 17.101, "Limitations," for (1) 
a veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability); (2) a veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; and (4) a veteran whose annual income, as 
determined under 38 U.S.C. 1503, does not exceed the maximum 
annual rate of pension which would be payable if the veteran 
were eligible for pension, or who is unable to defray the 
expenses of travel.
 
Under 38 C.F.R. § 17.143(c) Transportation at Government 
expense shall be authorized without their being subject to 
the deductible established in § 17.101, "Limitations," for 
(1) a veteran traveling in connection with a scheduled 
compensation or pension (C&P) examination; and (2) a veteran 
or other person traveling by a specialized mode of 
transportation such as an ambulance, ambulette, air 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided: (i) A 
physician determines that the special mode of travel is 
medically required; (ii) The person is unable to defray the 
expenses of the travel; and (iii) The travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life or health. 
38 C.F.R. § 17.143(e) provides that a veteran is considered 
unable to defray the expenses of travel if (1) annual income 
for the year immediately preceding the application for 
benefits does not exceed the maximum annual rate of pension 
which would be payable if the person were eligible for 
pension; or (2) the person is able to demonstrate that due to 
circumstances such as loss of employment, or incurrence of a 
disability, income in the year of application will not exceed 
the maximum annual rate of pension which would be payable if 
the person were eligible for pension; or (3) the person has a 
service-connected disability rated at least 30 percent; or 
(4) the person is traveling in connection with treatment of a 
service-connected disability.

On December 5, 2004, service connection was not in effect for 
any disability, the veteran was not receiving VA pension 
benefits, and he was not being seen for a scheduled C&P 
examination.  Thus, payment of the veteran's transport via 
ambulance is dependent on whether the transportation was 
ordered by a physician, the transportation was authorized or 
unauthorized because seeking authorization would have created 
a delay in treatment hazardous to the veteran, and the 
veteran was unable to defray the cost.  The evidence reflects 
that oxygen, as well as an EKG was noted by a physician as 
required during transfer, and thus, that an ambulance was 
necessary.  The record does not reflect that the ambulance 
was authorized by VA, nor is there an opinion as to whether 
the delay would have been hazardous to the veteran's health 
of record.  However, the Board observes that the veteran was 
seen at NRH for post-treatment weakness, to include dizziness 
and vomiting, and finds that such diagnosis, coupled with the 
need for oxygen and an EKG, indicates an emergent situation; 
thus, the Board finds that the lack of authorization is not 
an impediment to reimbursement. 

Nevertheless, the Board determines that the veteran does not 
meet the definition of a person unable to defray costs.  As 
indicated, service connection was not in effect for any 
disability at the time of transport; thus, eligibility for 
reimbursement is dependent on the veteran's annual income for 
the year immediately preceding the application for benefits 
and whether it exceeds the maximum annual pension rate 
(MAPR).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as 
published in VA regulations. 
38 C.F.R. § 3.21 (2007).  The MAPR for a veteran with no 
dependents effective December 1, 2003 was $9,894, and the 
MAPR effective December 1, 2004 was $10,162.  VA Manual M21-
1, Part I, Appendix B. 

The veteran reported income of $1,000.00 monthly from the 
Social Security Administration (SSA) in an unrelated June 
2005 application for benefits.  Additionally, a computer 
printout from the SSA database showing the veteran's monthly 
benefit payment is of record.  According to this printout, in 
2003, the veteran's monthly benefit was $956.60 and in 2004, 
his monthly benefit was $982.20.  Over a 12-month period, 
these amounts total an annual income in 2003 of $11,479.20 
and an annual income of $11,786.40 in 2004.  There is no 
other source of income for the veteran of record; nor is 
there any evidence that the amounts reported by the veteran 
or the SSA database are incorrect.  The Board acknowledges 
the veteran's statement that his income for 2003 and 2004 was 
below federal and state reporting limits; however, even if 
that were the case, those limits have no bearing on whether 
his income exceeded the MAPR under VA regulations.  The 
veteran has not provided any documentation of income less 
than the amounts discussed above.  Thus, the Board finds that 
the veteran's income exceeded the maximum pension benefit for 
the year preceding application for benefits.  Consequently, 
the Board must deny the claim.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to reimbursement 
for treatment-related transportation expenses incurred on 
December 5, 2004.  Therefore, his claim must be denied.


ORDER

Reimbursement of treatment-related transportation expenses 
incurred on 
December 5, 2004 is denied.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


